United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.U., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-241
Issued: June 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 15, 2013 appellant filed a timely appeal of a May 20, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty.
On appeal appellant contends that the medical evidence establishes that the stress of his
work caused his myocardial infarction.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 14, 2012 appellant, then a 65-year-old customs and border patrol
technician, filed a traumatic injury claim alleging that he sustained chest pain, back pain, left arm
pain, dizziness, sweating and difficulty breathing that day while in the performance of duty. He
stopped work.
In an undated disability note, Dr. Stan Mathioulakis, a treating Board-certified internist,
restricted appellant to light-duty work for the period November 14, 2012 to January 14, 2013.
In a November 26, 2012 report, Dr. Jaime Henriquez, an examining Board-certified
cardiologist, noted that appellant was seen for posthospital weakness. He diagnosed an old
myocardial infarction.
By letter dated December 6, 2012, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant’s claim had been received and appeared to be a
minor injury and the merits of the claim had not been adjudicated. As he had not returned to
work, OWCP was reopening his claim for a merit review. Appellant was advised as to the
medical and factual evidence required to establish his claim and given 30 days to provide this
information.
In response, appellant submitted a statement and medical evidence. He attributed his
illness to being rotated among three different terminals over the past year, lifting heavy suitcases,
working long hours and being forced to work beyond his shift. Appellant noted that he ended up
working about 16 hours per day.
In an August 31, 2011 report, Dr. Vincent L. Antosz, an examining Board-certified
internist, reported that appellant had a family history of atherosclerotic heart disease and he had a
history of hyperlipidemia. Appellant reported having episodes of exercise-induced chest pains
over the past three months that were transient. Dr. Antosz stated that appellant was admitted to
Methodist Hospital for possible unstable angina. The diagnoses included chest pain and
hyperlipidemia.
In a December 21, 2012 report, Dr. Stan stated that appellant had a history of myocardial
infarctions. He recommended that appellant not perform any heavy lifting.
In an undated disability note, Dr. Mathioulakis released appellant to light-duty work on
January 13, 2013 with restrictions. He advised that appellant was totally disabled for work from
November 24, 2012 to January 12, 2013.
By decision dated January 17, 2013, OWCP denied appellant’s claim on the grounds that
he failed to establish fact of injury. It found that the factual record contained general information
without evidence of a specific incident at work.
On February 11, 2013 appellant requested a review of the written record by an OWCP
hearing representative and submitted additional evidence.

2

In an undated note, Dr. Mathioulakis stated that appellant had a history of stress, anxiety
and stent placement with severe dyslipidemia. Appellant attributed his condition to stress in his
work.
In an April 21, 2013 statement, Mohommad Khan, a customs and border patrol
agricultural specialist, reported that on November 14, 2012 he was notified that appellant was
having a heart attack. He rushed to where appellant was and stayed with him until the
paramedics arrived.
By decision dated May 20, 2013, an OWCP hearing representative affirmed the denial of
appellant’s claim. She found that he failed to submit any evidence supporting the work factors
that he alleged caused his myocardial infarction. The hearing representative noted that it was
appellant’s burden to provide a clear and detailed account of the mechanism of injury, whether
the claim was occupational or traumatic in nature, which he failed to do. It was unclear from the
record whether he was claiming specific factors occurring during one work shift or to factors
occurring over more than one work shift, which would constitute an occupational disease claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.6 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
6

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
OWCP denied appellant’s claim in a decision dated January 17, 2013 finding that the
injury did not occur in the manner alleged.
The Board finds that factual evidence of record does not support appellant’s claim of a
traumatic injury on November 14, 2012. Appellant mentioned generally that he was being
rotated among three different terminals over the past year, lifting heavy suitcases, working long
hours and being forced to work beyond his shift. He submitted no evidence to support his
allegations. Appellant provided no job description or any other evidence corroborating his
description of his job duties and the hours he worked. As noted, a traumatic injury is related to
work incidents arising within a single shift or workday, as in contrast to an occupational disease.
It is not disputed that appellant was in the performance of duty on November 14, 2012.
The Board finds that he failed to establish the fact of injury. Appellant did not meet his burden
of proof to establish that he sustained a traumatic injury on November 14, 2012.
In his CA-1 form, appellant provided no detailed account of the alleged incident or
corroborating evidence. He presented no evidence regarding the specific mechanism of injury,
as required in a claim for traumatic injury, nor did he allege that he experienced a specific event,
incident or exposure at a definite time, place and manner.8 Appellant did not advise exactly what
duties he was performing on November 14, 2012 that caused or aggravated his medical
condition. His recitation of the facts does not support his allegation that a specific event
occurred which caused a work-related injury.9
Appellant contends on appeal that the medical evidence is sufficient to establish his
claim. As explained, he did not provide any factual evidence establishing the work factors that
he alleged caused or aggravated his myocardial infarction. Consequently, the Board does not
need to consider the medical evidence with respect to causal relationship.10
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. As appellant has failed to submit any probative medical evidence
establishing that he sustained an injury due to the employment factors he identified, he has failed
to meet his burden of proof. As he has not met his burden of proof to establish the fact of injury,
it is not necessary to discuss the probative value of the medical reports.11

8

See Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54 ECAB 174 (2002).

9

Paul Foster, 56 ECAB 208 (2004) (the Board found that appellant had failed to establish the fact of injury
where his allegations were vague and undocumented and did not relate with specificity the cause or immediate
consequences of the claimed injury).
10

D.F., Docket No. 10-1774 (issued April 18, 2011); Bonnie A. Contreras, supra note 3.

11

See Tracey P. Spillane, supra note 8.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that an injury was sustained in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 20, 2013 is affirmed.
Issued: June 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

